Citation Nr: 1505930	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at Baptist Medical Center South, Jacksonville, Florida, on June 4, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision issued by the VA Medical Center in Gainesville, Florida ("VAMC Gainesville") which denied the Veteran's claim of entitlement to reimbursement of unauthorized medical expenses for an emergency room visit at Baptist Medical Center South, Jacksonville, Florida, on June 4, 2012.  The Veteran disagreed with this decision in September 2012.  He perfected a timely appeal in November 2012 and requested a Board hearing.  A Travel Board hearing was held at the RO in October 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment of hypertension in the emergency room at Baptist Medical Center South, Jacksonville, Florida, on June 4, 2012; prior authorization for such treatment was not given by VA, nor can it be implied.

2.  At the time of the Veteran's admission to Baptist Medical Center South on June 4, 2012, service connection was in effect only for degenerative joint disease of the left knee, evaluated as zero percent disabling.

3.  Resolving all reasonable doubt in the Veteran's favor, the services provided to the Veteran by Baptist Medical Center South on June 4, 2012, were rendered in response to a medical emergency.

4.  At the time of the Veteran's admission to Baptist Medical Center South on June 4, 2012, although it is not entirely clear whether a VA facility was feasibly available, an attempt to use VA beforehand would not have been considered reasonable by a prudent layperson due to the emergent nature of the Veteran's condition for which he sought treatment.

5.  The record evidence shows that, on admission to Baptist Medical Center South on June 4, 2012, the Veteran's blood pressure was 143/78, 158/93, and 149/78.

6.  The record evidence shows that, at the time of his admission to Baptist Medical Center South on June 4, 2012, the Veteran was enrolled in the VA health care system.

7.  The Veteran is financially liable to Baptist Medical Center South for the treatment that he received in the emergency room at this facility on June 4, 2012.

8.  At the time of his emergency treatment by Baptist Medical Center South, Jacksonville, Florida, on June 4, 2012, the Veteran was not enrolled as a participant in Medicare or Medicaid.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses for an emergency room visit at Baptist Medical Center South, Jacksonville, Florida, on June 4, 2012, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002, 17.1005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

Given the favorable disposition of the action here with respect to the Veteran's claim, and to the extent the VCAA is applicable, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Factual Background

The Veteran seeks payment or reimbursement of unauthorized medical expenses that he incurred when he sought treatment in the emergency room (ER) at Baptist Medical Center South, Jacksonville, Florida ("BMC South), on June 4, 2012.  The Veteran essentially contends that, because he was instructed to go to the nearest ER by a VA nurse that he talked to prior to going to the ER at BMC South, and because no VA facility was feasibly available at the time that he went to BMC South, he is entitled to reimbursement of these medical expenses.

As noted, at the time that the Veteran sought medical treatment in the ER at BMC South on June 4, 2012, service connection only was in effect for only for degenerative joint disease of the left knee, evaluated as zero percent disabling effective April 26, 2011.  During the pendency of this appeal, the RO promulgated a rating decision in July 2014 which assigned a higher 10 percent rating effective February 24, 2014, for the Veteran's service-connected degenerative joint disease of the left knee.  Service connection has not been awarded for any other disabilities at any time since June 2012, to include during the pendency of this appeal.

The record evidence shows that, in a telephone call with a VA Licensed Practical Nurse (LPN) on June 4, 2012, he reported that his blood pressure had been elevated for 2 weeks "and currently is 165/107.  This is also the range he has been in over the last 2 weeks.  He denies headaches or other symptoms.  Vet[eran] did not want to go to the ER but was given the information (number) to call if he decided to go."  The VA LPN also stated that the Veteran had been instructed to go the ER "and will alert" a VA staff physician.  A VA staff physician acknowledged receipt of this alert from the VA LPN.  He also advised the LPN that, if the Veteran called back, he should be asked if he was taking his medication.

A review of records from BMC South shows that the Veteran presented to the ER on June 4, 2012, "with high blood pressure."  A 4-month history of treatment for hypertension at a VA clinic was reported.  "He has been pretty much noncompliant until last month and has not been checking his blood pressure routinely until the last 2 weeks.  His blood pressure tends to run about 150 over the 97 range.  He called the VA nurse today who told him to go to the ER."  The Veteran's blood pressure was 143/78, 158/93, and 149/78.  He denied chest pain, headaches, abdominal pain, nausea, vomiting, shortness of breath, and syncope.  An echocardiogram (EKG) showed inferior ischemia T-wave abnormality.  A chest x-ray was normal.  The ER clinician stated that the Veteran "wants to leave.  I suggested we give him some [intravenous] fluids to recheck his [creatine kinase] to insure it is coming down not going up.  He may leave against advice.  He states he has been exercising vigorously lately.  The impressions included hypertension.  The Veteran was discharged home the next day (June 5, 2012) in improved condition.

In statements on his September 2012 Notice of Disagreement, the Veteran stated: 

I am located in Jacksonville, Florida, and the Jacksonville VA Clinic does not have an emergency room.  

When I called the Jacksonville clinic and told the nurse what my blood pressure reading was she told me that my pressure is severely high and I must go immediately to the hospital emergency room that is closest to where I am.  I was taken to Baptist Hospital emergency room and my condition was so severe that they admitted my [sic] into the hospital and gave me an intravenous drip.  The closest VA hospital with an emergency room is Gainesville or Lake City which are [sic] over 100 miles away.

In statements on his November 2012 substantive appeal (VA Form 9), the Veteran asserted, "There were NO VA hospital care (emergency care) [sic] in Jacksonville, FL.  The closest hospital is in Gainesville, FL, 80 mile[s] from my clinic (VA).  The VA is my only source of medical care."  He stated that he had been getting treatment at his local VA clinic for hypertension and was on several medications for this condition.  He also stated:

On June 4, 2012, at or about 1700 hours, I made a phone call [to] the duty nurse here at the Jacksonville VA Clinic and inform[ed] her that I was feeling faint and dizzy so I tested my blood pressure and told her what the results were (which was approximately 192/130).  The nurse instructed me to immediately have someone take me to the emergency room at the closest hospital to my current location (Baptist Hospital) because my blood pressure reading is gravely elevated.  She told me to go to the closest hospital because there is no VA hospital here in Jacksonville; the closest VA hospital with an emergency room is located in Gainesville, Florida which is over 85 miles away.  She told me that my condition was an emergency and I needed immediate care.  Upon arriving at the Baptist hospital emergency room they checked my blood pressure and rushed me in for emergency care.  I am appealing the findings because I was instructed to go to the emergency care [sic] and there is no VA hospital here in Jacksonville and it was after hours.

The Veteran testified at his October 2014 Board hearing that BMC South was approximately 8 miles from his home and his local VA clinic was approximately 20 miles from his home.  He also testified that his local VA clinic was not open at the time that he sought treatment at BMC South on June 4, 2012, and both of the nearest VA hospitals were between 100 and 105 miles from his home.  See Board hearing transcript dated October 10, 2014, at pp. 1-2.  The Veteran testified further that, although the VA nurse initially told him to go to the nearest ER, he didn't go to the ER immediately until his symptoms worsened and then he went to BMC South.  Id., at pp. 3.  He also testified further that, given the severity of his worsening symptoms, he would have been unable to go to either of the nearest VA hospitals at the time that he went to the ER at BMC South.  Id., at pp. 7.  The Veteran finally testified that he was not enrolled in Medicare, Medicaid, or receiving Social Security benefits.  Id., at pp. 9.

Laws and Regulations

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 6 Vet. App. 555, 557 (1994).

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2002).  Application of either statute generally is dependent on whether the claimant has an adjudicated service-connected disability.

Effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This law made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expanding the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005 to expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities and to establish accompanying standards for the method and amount of payment or reimbursement.  These amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012). 

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002); 76 Fed. Reg. 79069, 70070 (to be codified at 38 C.F.R. § 17.120).  All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See also 38 C.F.R. § 17.1002.  

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  These criteria are conjunctive, not disjunctive; thus, all of the criteria found in 38 U.S.C.A. § 1725 must be met before payment will be authorized.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Analysis

The Board finds that the preponderance of the evidence supports granting the Veteran's claim of entitlement to payment or reimbursement of non-VA medical expenses incurred for treatment in the emergency room (ER) at Baptist Medical Center South, Jacksonville, Florida (BMC South), on June 4, 2012.  The Veteran essentially contends that, because he was instructed to go to the nearest ER by a VA nurse that he talked to prior to going to the ER at BMC South, and because no VA facility was feasibly available at the time that he went to the ER at BMC South, he is entitled to reimbursement of these medical expenses.  The Board agrees.  The evidence does not indicate, and the Veteran does not contend, that the ER visit at BMC South on June 4, 2012, was "authorized" by VA.  Having reviewed the record evidence, the Board concludes that this treatment was not authorized by VA either explicitly or implicitly.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Similes, 6 Vet. App. at 557.

A review of the medical folder indicates that the Veteran was advised by a VA LPN on June 4, 2012, to go to the nearest ER after reporting his extremely elevated blood pressure reading of 165/107.  It appears that, although the Veteran initially was reluctant to go to the ER, the VA LPN told him that he should go and provided him with a contact telephone number for the nearest ER.  It also appears that the Veteran decided to go to the ER later that same day when his symptoms worsened.  The time stamp on the ER records from BMC South indicates that the Veteran came to the ER at 1747 hours and was seen by an ER clinician at 2009 hours.  The Veteran testified credibly before the Board in October 2014 that his local VA clinic was not open at the time that he sought treatment at BMC South on June 4, 2012, and both of the nearest VA hospitals (with emergency rooms) were between 100 and 105 miles from his home.  See Board hearing transcript dated October 10, 2014, at pp. 1-2.  The Board finds it reasonable to conclude that VA medical facilities were not feasibly available at the time that the Veteran reported to the ER at BMC South and subsequently was seen by an ER clinician at this facility.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board next finds that all of the criteria for reimbursement under 38 U.S.C.A. § 1725 have been met by the Veteran's claim.  As noted elsewhere, at the time of the Veteran's ER visit at BMC South in June 2012, service connection only was in effect for degenerative joint disease of the left knee.  Although the disability rating for his service-connected degenerative joint disease of the left knee was increased during the pendency of this appeal, service connection has not been awarded for any other disabilities since June 2012.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the treatment provided in the ER at BMC South in June 2012 was rendered in response to a medical emergency.  See 38 U.S.C.A. § 1725(a).  It is undisputed that the VA LPN advised the Veteran to go to the nearest ER on June 4, 2012, after he had reported his seriously elevated blood pressure reading of 165/107 to her over the telephone.  Although initially reluctant to go to the ER when he spoke to the VA LPN and was advised to do so, the Veteran testified credibly before the Board that he went to the nearest ER at BMC South on June 4, 2012, several hours after being advised to do so because his symptoms had worsened considerably during the time period which elapsed between his phone call to VA and when he went to the ER at BMC South.  See Board hearing transcript dated October 10, 2014, at pp. 3.  The Board finds it reasonable to conclude that the Veteran's extremely elevated blood pressure (or hypertension) on June 4, 2012, is a medical condition that a prudent layperson with an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention would result in placing his health in serious jeopardy.  See 38 U.S.C.A. § 1725(b); see also Bastien, 599 F.3d at 1306.

The Board acknowledges that 2 different VHA clinicians concluded in July and October 2012 that the Veteran's medical expenses reimbursement claim should be denied because it was for non-emergent care.  The Board notes in this regard that the Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board finds it highly significant that the Veteran's reported symptoms on June 4, 2012, were serious enough for a VA LPN to advise him to go to the nearest ER.  The Board also finds it highly significant that the VA staff physician who was alerted to the Veteran's medical condition by the VA LPN after she advised the Veteran to go to the nearest ER did not disagree with this advice.  This staff physician instead advised the VA LPN that, in the event that the Veteran called back again, he should be asked whether he was taking his medication.  The Veteran subsequently reported to the ER clinicians who treated him at BMC South on June 4, 2012, that he had been non-compliant with his medications.  It seems reasonable to conclude that there was insufficient information regarding the Veteran's compliance with his medication regimen at the time that he was advised to go to the nearest ER as the VA staff physician who was advised of the Veteran's medical condition asked for the VA LPN to obtain this information if and when the Veteran called back.  Neither of the VHA clinicians who concluded in July and October 2012 that the Veteran's medical expenses reimbursement claim should be denied addressed the fact that the VA LPN had advised the Veteran to go to the nearest ER on June 4, 2012.  Nor did either of these VHA clinicians address the fact that the VA staff physician who was advised of the Veteran's medical condition on June 4, 2012, did not conclude either that the VA LPN was wrong in the advice that she provided to the Veteran to go to the nearest ER, the Veteran's condition was non-emergent, or a VA facility was feasibly available at that time.  Thus, the Board finds that the July and October 2012 determinations by 2 different VHA clinicians are entitled to no probative value.

At the time of the Veteran's ER visit at BMC South in June 2012, a VA facility was not feasibly available and an attempt to use VA beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1725(c).  Again, it is undisputed that the VA LPN advised the Veteran to go to the nearest ER for treatment of his extremely elevated blood pressure on June 4, 2012.  The Veteran also testified credibly before the Board in October 2014 that his local VA clinic did not have an ER, he sought medical treatment at the nearest ER after normal business hours when his local VA clinic was closed, and the nearest VA ER was located at least 100 miles from his home.  See Board hearing transcript dated October 10, 2014, at pp. 1-3.  

The ER records from BMC South show that he was hospitalized overnight after being seen in the ER for treatment of hypertension on June 4, 2012.  These records also show that, at discharge from BMC South on June 5, 2012, the Veteran was advised to follow up with his primary care physician at his local VA clinic for hypertension.  This is in accord with the Veteran's credible Board hearing testimony.  Thus, the Veteran's claim is for a continued medical emergency until he was discharged home in improved condition.  See 38 U.S.C.A. § 1725(d).

The Veteran also testified credibly before the Board in October 2014 that, at the time of his ER visit at BMC South in June 2012, he was enrolled in the VA health care system.  A review of the Veteran's VVA electronic paperless claims file confirms that he continues to receive treatment from VA for a variety of medical conditions, including hypertension.  See also 38 U.S.C.A. § 1725(e).  

It is undisputed that the Veteran is financially liable to BMC South for his emergency treatment that he received at BMC South on June 4, 2012.  He testified credibly before the Board in October 2014 that he had received several notices from BMC South relating to his ER visit and at least some of the expenses that he incurred may have been sent to a collection agency.  See Board hearing transcript dated October 10, 2014, at pp. 9-10; see also 38 U.S.C.A. § 1725(f).

Finally, at the time of his ER visit at BMC South in June 2012, the Veteran was not enrolled as a participant in Medicare or Medicaid or other health-plan contract for payment or reimbursement of such treatment.  When it denied his claim for medical expenses reimbursement, VAMC Gainesville did not indicate that the Veteran was enrolled in a health care plan for payment or reimbursement for the emergency treatment that he received at BMC South in June 2012.  This is in accord with the Veteran's credible Board hearing testimony in October 2014.  Id., at pp. 9; see also 38 U.S.C.A. § 1725(g).

In summary, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are met, the Veteran's claim is granted.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.  The Board finally notes that, because the Veteran's claim has been granted under 38 U.S.C.A. § 1725, consideration of the Veteran's entitlement to reimbursement for unauthorized medical expenses under 38 U.S.C.A. § 1728 is moot.  See also 38 U.S.C.A. §§ 1725(i), 1728.


ORDER

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at Baptist Medical Center South, Jacksonville, Florida, on June 4, 2012, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


